






Citation:


Bernard 
          v. Kent Institution


Date:
20030116







2003 
          BCCA 24


Docket:


CA027009






COURT 
          OF APPEAL FOR BRITISH COLUMBIA






BETWEEN:






JEAN BERNARD








APPELLANT

(PETITIONER)








AND:






WARDEN OF KENT INSTITUTION,

CORRECTIONAL SERVICES CANADA








RESPONDENTS

(RESPONDENTS)












Before:


The 
          Honourable Madam Justice Rowles







The 
          Honourable Madam Justice Ryan







The 
          Honourable Madam Justice Saunders










M.A. 
          Nathanson


Counsel 
          for the Appellant




C. 
          Workun


Counsel 
          for the Respondents




Place 
          and Date of Hearing:


Vancouver, 
          British Columbia




September 21, 2001




Place 
          and Date of Judgment:


Vancouver, 
          British Columbia




January 16, 2003








Written 
    Reasons by:

The 
    Honourable Madam Justice Ryan



Concurred 
    in by:

The 
    Honourable Madam Justice Saunders



Concurring 
    Reasons by:

The 
    Honourable Madam Justice Rowles (Page 6, para. 11)


Reasons for Judgment of the Honourable 
    Madam Justice Ryan:






[1]

On March 7, 2000 the appellant, who was an inmate of Kent Institution, 
    was notified that he would be involuntarily transferred from Kent Institution 
    to the Special Handling Unit in Quebec.  On March 29, 2000 Mr. Bernard filed 
    an application for
habeas corpus
in the British Columbia Supreme Court.  
    On the same day he sought a stay of the institutional order transferring him 
    from Kent Institution in British Columbia to the Special Handling Unit in 
    Quebec.  A Supreme Court justice refused the stay.  On the same day counsel 
    for Mr. Bernard filed an appeal from that decision in this court and sought 
    a stay of proceedings.  Mr. Justice Mackenzie heard and dismissed the application 
    the same day.  As I understand it Mr. Bernard was, accordingly, transferred 
    to the Special Handling Unit in Quebec on March 30, 2000.

[2]

Although his appeal is moot, it was heard at the same time as
Hickey 
    v. Director of Kent Institution
, 2003 BCCA 23, because it raised the 
    same issue as Hickey's appeal, that is, access to the British Columbia Supreme 
    Court by prisoners who seek to challenge pending inter-provincial transfers 
    by way of
habeas corpus
.

[3]

I will state the underlying facts very briefly.  In September 1999 
    the appellant was incarcerated at Kent Institution.  On September 30, 1999 
    he was notified of a proposed involuntary transfer from Kent Institution in 
    British Columbia to the Special Handling Unit in Quebec.  Counsel for Mr. 
    Bernard made a number of submissions in writing challenging the proposal on 
    several grounds.  This process continued over several months.  In a memorandum 
    dated March 7, 2000 Mr. Bernard was advised that the review of his transfer 
    had been completed and that the recommendation was upheld.  At some point, 
    we are not told when, Mr. Bernard was advised that he would be sent to the 
    Special Handling Unit on March 30, 2000.  On March 28 counsel for Mr. Bernard 
    learned of the date for Mr. Bernard's transfer and the next day filed a petition 
    seeking the remedy of
habeas corpus
.

[4]

On March 29, 2000 counsel for Mr. Bernard applied in the Supreme Court 
    for a stay of Mr. Bernard's transfer pending hearing of the application for
habeas corpus
.  The Supreme Court justice said this:

I am 
    asked today not to hear the petition on its merits, but to simply issue an 
    injunction in the form of a stay, which will keep the petitioner in British 
    Columbia until his petition is heard.  That seems the fair thing to do on 
    the assumption that this court has jurisdiction to hear the petitioner's petition 
    in the first place.  After lengthy discussion with counsel, it appears clear 
    that this court has already decided that in these circumstances the court 
    has no such jurisdiction.





[5]

The Supreme Court justice denied the stay on the basis that the court 
    lacked jurisdiction to hear the petition for the writ of
habeas corpus
upon which the stay application was founded.  In doing so he followed
Hickey 
    v. Director of Kent Institution
holding that Mr. Bernard's remedy 
    was under s. 18 of the
Federal Court Act
, R.S.C. 1985, c. F-7.  
    Mr. Bernard appeals that decision to this Court.

[6]

Like Mr. Hickey, Mr. Bernard by-passed the grievance procedures under 
    the
Corrections and Conditional Release Act
, S.C. 1992, c. 20, 
    and judicial review under the
Federal Court Act
applying instead 
    for
habeas corpus
in the Supreme Court.  His material is silent as 
    to why these other remedies would prove to be inadequate in the circumstances 
    of his case.

[7]

For the reasons given in
Hickey v. Director of Kent Institution
, 
    Mr. Bernard's case must also be dismissed.

[8]

In his supplementary factum counsel for Mr. Bernard raised a further 
    issue:  Assuming that the British Columbia Supreme Court has jurisdiction 
    and has properly exercised its discretion to hear the application, does the 
    Court have the ability to grant a stay of an imminent transfer?

[9]

This is an issue which cannot be dealt with on this appeal.  The Supreme 
    Court justice assumed that he had the power to grant a stay but refused to 
    do so because of the underlying jurisdictional issue.  The respondents on 
    this case did not defend the decision of the Supreme Court justice on the 
    basis that he lacked the power to grant a stay.  That issue is therefore not 
    thrown up by the case before us.

[10]

I 
    would dismiss the appeal.







The 
    Honourable
Madam Justice Ryan







I AGREE:







The Honourable
Madam 
    Justice Saunders


Reasons for Judgment of the Honourable 
    Madam Justice Rowles:






[11]

This 
    case was heard at the same time as
Hickey v. Director of Kent Institution
and the reasons in each are being released at the same time.  I agree with 
    Madam Justice Ryan's reasons and conclusion that access to the Supreme Court 
    of British Columbia is available to federal prisoners who seek to challenge 
    involuntary transfers by way of
habeas corpus
.

[12]

The 
    comments I made in
Hickey
concerning the question of when the 
    discretion to refuse to exercise
habeas corpus
need not be repeated 
    here.

[13]

I 
    agree that the issue of whether the Supreme Court justice lacked the power 
    to grant a stay is not properly before us and must be left for another day.

[14]

I 
    would also dismiss the appeal.







The 
    Honourable Madam Justice Rowles






